 430DECISIONSOF NATIONALLABOR RELATIONS BOARDRam, Inc.andMarce Frost.Case 26-CA-5337June 13, 1975DECISION AND ORDERBYMEMBERS FANNING, KENNEDY, ANDPENELLOOn March 24, 1975, Administrative Law JudgeMichael O.. Miller issued the attached Decision inthisproceeding and on April 17, 1975, issued anerrata thereto. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions 1 of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Ram, Inc., Crossett,Arkansas, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.IWe reject Respondent's frivolous contention that Jerry Frost was not aparty to this proceeding and therefore cannot be afforded any relief because"this,hearing was filed on behalf of Marce Frost " It is true that the chargewas filed by Marce Frost. However, it is also true that the charge, amendedcharge, and the complaint allege that Jerry Frost was terminated inviolation of Sec. 8(a)(3) of the Act.Upon the entire record," including my observation of thewitnesses and their demeanor, and after due considerationof the briefs filed by General Counsel and Respondent, Imake the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent is an Arkansas corporation with an officeand place of business in Crossett, Arkansas, where it isengaged in the construction industry. During the past 12months, a representative period, Respondent in the courseof its business operations purchased and received at itsCrossett,Arkansas, location products' valued in excess of$50,000 directly from points located outside the State ofArkansas, and, during the same period, Respondentperformed services outside the State of Arkansas whichwere valued in excess of $50,000. The complaint alleges,Respondent admits, and I find that Respondent is engagedin commerce and in operations affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THE LABORORGANIZATION INVOLVEDThe complaint alleges, Respondent admits, and I findthat International Association of Bridge, Structural andOrnamental Iron Workers, AFL-CIO, Local Union No.710, herein the Union, is a labor organization within themeaning of Section 2(5) of the Act.HL THE UNFAIR LABOR PRACTICESA.The IssuesAt issue herein is whether Respondent dischargedand/or refused to hire or reinstate Marce Frost and JerryWayne Frost because of the union or protected concertedactivities of either or both of them. Also at issue is whetherRespondent unlawfully threatened its employees by astatementmade to Jerry Frost at the time he wasdischarged.DECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge: Thiscasewas heard before me on January 28, 1975, inHamburg, Arkansas, based upon a charge and amendedcharge filed by Marce Frost, an individual, on October 21,and November 25, 1974, respectively, and a complaintwhich issued on December 2, 1974, all of which were dulyservedupon Ram, Inc., herein the Respondent. Thecomplaint alleged violations of Section 8(a)(1) and (3) oftheAct.Respondent filed an answer and an amendedanswer which denied the substantive allegations of thecomplaint and the commission of any unfair laborpractices.iGeneral Counsel'sunopposed motion to correct the transcript isgranted.218 NLRB No. 70B.The Sequenceof EventsMarce Frost is a journeyman ironworker and his son,JerryFrost, is an apprentice in the same trade.2 Both aremembers of the Union and secure their employmentthrough it. They are "rod men,"laying and tying iron rodsused in concrete construction.1.The initial period of employment of Marceand Jerry FrostOn August 1 (all events herein occurred during 1974), theUnion sent Marce and Jerry Frost to work with otherironworkers for Respondent, a union contractor, at ajobsite in Crossett, Arkansas.The foreman on the job was William Smith, anironworker and fellow member of the local union. The2For purposes of identification herein, the Frosts will be referred to bytheir given names. RAM, INC.431union steward was Johnny McKoin. The Frosts worked,without incident, until August 16.The hours of the job, as set by Respondent, were 7 a.m.to3:30p.m.3On August 16, however Respondentannounced a change in the hours of work, advancing thestarting and quitting times by 1 hour. The change had beendecided upon and implemented, unilaterally, in order toavoid[ delays in starting work. Respondent's mechanicsbeganwork at 7:30 a.m. When equipment neededmechanical attention before work could begin, the crewcoming on at 7 a.m. would be kept waiting unproductively.When informed of the proposed change, William Smith'screw., consisting of the two Frosts and one other rodman,Tommy Ewing, called their steward and announced theirintention to quit unless the hours remained unchanged.McKoin, the steward, went forward and spoke withGeorge Love, construction manager. Love reaffirmed theEmployer's plan and when McKoin so reported, theFrosts,Ewing, and two or three structural ironworkersimmediately quit.2.Jerry Frost's subsequent employment byRespondentJerry Frost was rehired by Respondent about September3.William Smith knew in advance that Jerrywascomingback to work because Jerry had called him on the nightprior to his return. Smith did not object to Jerry'sremployment.When Gary Keene, Respondent's generalsuperintendent, first noticed Jerryon the job, he told Smithand Johnny McKoin that as a general rule he did not allowa man who had quit to come back to work, for fear that hewould quit again. However, Smith encouraged Keene toretain him, and as Jerry had already started work, he wasallowed to remain.A few days after he returned to Respondent's employ,Jerry noticed Gary Keene moving some iron. Deeming thisto be unit work, he told Keene, "we put the iron there ...we would move it." He also mentioned this incident to afellow employee and to the steward, McKoin. McKoinspoke to Keene about it and Keene stated that he wouldnot do it in the future. Keene denied that Frost or McKoinspoke to him about this incident. He testified that onlyWilliam Smith mentioned it to him, I do not credit Keene'sdenial and, in this instance, credit McKoin's testimony .4On Sunday night, September 8, Jerry Frost receivedword from a fellow employee, Roy Smith, that there wouldbe no work the following morning because of rain in theCrossett area. He did not report for work Monday and,when he called William Smith (no relation) to find out ifthere would be work on Tuesday, he learned that Smithand two other men had worked. The two who worked werenot members of the local union. Disturbed by this, JerryFrost spoke with Roy Smith and Roy stated that he wouldtalk: to the steward about the incident. Roy Smith called3The collective-bargaining agreement, art. IV, provided, interadia.Work Hours Per DayEight (8) hours shall constitute a day's work from 7 00 a.m. to 5.00p.m... .Changes in the work hours per day in special cases, not to exceed an 8-the union business agent who, in turn, called WilliamSmith.Because of his conversation with Jerry Frost,William Smith concluded that Jerry had caused thebusiness agent to call him. On the following day Frost,along with several other employees, spoke to WilliamSmith and told him that they did not think it was right forthem to be told not to report for, work when Smith and twoother employees worked. Mcoin also spoke to WilliamSmith about the matter and then told the crew that hewould see whether he could get them paid for the day.Jerry Frost worked on Tuesday, September-10, withoutincident. However, on the morning of Wednesday, Septem-ber 11, William Smith took Jerry aside, handed him twochecks, and told him that he was being let go. Jerry askedfora reason and was told that his work was notsatisfactory. Jerry refused to be satisfied by this reason andpressed Smith for a better or more acceptable answer.Smith asked him if he wanted to talk to Gary Keene andthey walked over to Keene. On the way, Jerry motionedthe steward,McKoin, to join them. With Keene andMcKoin present, Jerry Frost continued to press Smith foranother answer as to why he was being terminated. Finally,Smith stated:"Your work is unsatisfactory, you have got abad attitude, you're an instigator, and you're fired, I don'twant to hear another word about it."Smith, on cross-examination admitted that he had referred to Jerry Frost asan "instigator" or "agitator" when he fired him and that byusing such terms he had reference "to the trouble causedover the rainy Monday that we worked."Immediately after his discharge, Jerry Frost contacted aprivate attorney who drafted a letter to Respondent, thesubject of which was, "Jerry Frost, unfair labor practice."The letter demanded an explanation of Jerry's dischargeand threatened legal action.Respondent's personneldirector, Terry Garrett, responded by letter dated Septem-ber 16, stating that Jerry Frost was terminated forunsatisfactory work performance.3.Marce Frost's subsequent employment andRam's refusal to rehire himAround the middle of September, shortly after his son'stermination,Marce Frost was called by the Union anddirected to report to Ram's main office. He was told thathe would be working for Lane Amos. Amos was Respon-dent's subcontractor. However, the request for employeeshad been made by Respondent. Marce reported to thejobsite on a Friday and the following Monday but Amosand his crew did not show up. While waiting for Amos, andlater, while working with him; Marce saw, was seen by, andspoke to George Love, Respondent's construction manag-er.Amos showed up at the site on Tuesday and Marceworked for him until midday on Friday, when the workwas completed. Upon completion of the work, Amos sentMarce to Ram's office to turn in his time and get paid. Athour day may be made tomeet special conditionsupon application toand approval of the GeneralExecutive Board.4McKoin,generally,failed to impress me as a credible witness Heendeavored throughouthis testimonyto avoid saying anything adverse toRespondent's interests.However, to the extentthat his testimony is contraryto that ofRespondent's witnesses,and is otherwise plausible, orcorroborat-ed, it is credited. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe office,he wastold that there was no one present to payhim and he would have to wait. He returned to the millyard and was advised by the steward that he would beentitled to waitingtime. On returning to the office, he sawAmos and told him that he would be claiming waitingtime.The record does not reflect whether Marce actuallyclaimedor received payment for his waiting time. He waspaid by Ram.On September 24, Marce Frost was again sent toRespondent for employment. As he was starting out towork,the generalforeman, Monroe Sherick, told him thatRam did not want him on the job. The decision not torehireMarceFrost was made by Gary Keene,generalsuperintendent, because as Keene testified:... he was not the best of ironworkers, He had quitme and left me in a considerable bind, and I thoughtthe job and Ram as a whole would be better off withouthim.Keene further testified:Q. (By Mr. McClane) Now, as far as the hiring ofMarce Frost, your testimony indicates that you wereone of the prime movers in that decision not to rehirehim?A. (By Witness) Yes, sir.Q.not?Thiswas afterJerryhad been terminated, was itA. I believe so, yes, sir.Q.Didn't the fact that there had been a little stinkabout Jerry and he had made some noise, that fact,enter into the decision not to rehire Mr. Frost on thejob?A. I'm sure it did, it would have been hard not to.Q.Were you aware of any correspondence thathad been filed by Jerry against the company?A.No, sir.Q.Have you heard about any?A.Work shack rumors, yes, sir.Q.What had you heard?A.That he was going to the labor board.George Love was also aware that Jerry Frost intended toprotest his discharge. However, he claimed that he was notinvolved in the decision to refuse employment to MarceFrost.On September 25, Respondent sent a letter to the Unionstating thatMarce Frost, Jerry Frost, and a thirdindividual,Melvin Wilson (not otherwise identified) wouldnot be rehired by Ram.4.Jerry Frost's work performanceRespondent contends that Jerry Frost's work perfor-mance was substandard and that he was terminated forthat reason. General Counsel contends that his work wassatisfactoryand that the alleged unsatisfactory workperformance was a pretextual reason for an otherwiseunlawful discharge. I am persuaded by the evidence andthe demeanor of the witnesses that the reference to JerryFrost's work performance was a pretext and that unsatis-factory work performance was not the real reason for hisdischarge.As an apprentice in the fourth 6-month period of hisapprenticeship, Jerry Frost was entitled to 85 percent of thecontract scale for rodmen. However, in both periods ofemployment by Ram and until his discharge in September,he was paid journeyman's scale. Jerry testified, and Marcecorroborated, that within 3 or 4 days after he first began towork for Respondent, he had advised William Smith thathe was an apprentice. Smith told hum that it made nodifference, but they were going to pay him the journey-man's rate "because he was worth it." 5William Smith testimonially characterized Jerry's workasunsatisfactory during both periods of employment,particularly the second. This characterization is contradict-ed, however, by the higher-than-required rate of pay givenJerry, as described above, by the fact that Jerry was rehiredwith the encouragement of Smith, and by the expressstatements of William Smith and Gary Keene to RoySmith and McKoin, to the effect that Jerry was a goodemployee. I do not credit William Smith's assertion that heonly told employees that Jerry was doing well because hedid not want to cause trouble by saying otherwise. Had thisbeen the case, I believe, based upon my observation of himas a witness, that he would have said something lesspositive,more neutral, about Jerry. I also note thatMcKom was the steward, with whom the, supervisor wouldhave to consult in disciplining an employee. Had Jerry'swork been substandard, William Smith would have toldMcKoin so, when asked. Neither do I credit Smith'sstatements that he allowed Jerry to return to work in thehope that he would perform better working without hisfather. There was no evidence that Marce Frost was a pooremployee'or hindered his son's work performance.Similarly, I do not credit the testimony of McKoin to theeffect that a week or 10 days before Jerry Frost wasdischarged,William Smith told him that Respondent wasconsidering terminating Jerry. In reaching this conclusion,I note the basic untrustworthiness of McKoin's testimonyas described in footnote 4 above, and the fact that at thetime of the alleged statement by Smith to McKom, Jerryhad only just returned towork.Jerry Frost's work" performance and attitude may nothave been exemplary. Indeed, he did not deny that he mayhave suggested to other employees that they slow downand not try to complete the job in a day. However, anyfailings in his work or attitude were passed over by WilliamSmith, his supervisor, who did not warn him about hiswork. I find that this inaction by Smith was caused bymore than an unwillingness to offend fellow employees. Itwas the result of a lack of concern. If Jerry's workperformance did not concern Smith enough to warrant awarning, I conclude that it did not concern Smith enoughto warrant Jerry's discharge.5William Smith'scontrarytestimony is not credited It is particularlythough, according to Smith,he reported the fact that Jerry was annoted that Smith claimed that he first learned ofJerry's apprentice status atapprentice to GeorgeLove.I also specifically credit the testimony of Marcethe end of the first period of employment or the beginning of the second.NoandJerry Frostin this instance and generally.They impressed me aschange was made in Jerry's rate,however, until his termination,evenwitnessess who endeavored to tell the truth RAM, INC.C.Analysisand ConclusionsAs noted above,Jerry Frostwas not discharged becauseof his work performance.He was discharged,as admittedby William Smith, because by initiating a series of eventsleading to a call by the business agent and complaints bythe steward and other employees in regard to the "rainyday incident," he had become an "instigator"or "agit-ator."Ido not doubt, moreover,that JerryFrost'sobjectiontoGaryKeene performing unit work,the ironmoving incident,while perhaps almost insignificant initself,when coupled with his objections to losing a day'spay while other employees worked, added to Respondent'sview of him as an undesirable"instigator." It is axiomaticthat an employee's right to bring such matters as these tothe attention of his union representative is protected by theAct. Moreover,the fact thatJerryFrost's complaints mayhave been unreasonable,unwise, or without merit isirrelevant.See e.g.,Spinoza,Inc.,199 NLRB525 (1972);Mushroom Transportation Co., Inc.,142 NLRB 1150, 1158(1963),reversed on other grounds 330 F.2d 683(C.A. 3,1964). Accordingly,I- find and conclude that the dischargeof Jerry Frost violated Section 8(a)(3) and(1) of the Act.It follows from the above that the refusal to rehire MarceFrost,which Respondent's general superintendent, GaryKeene admitted stemmed at least in part from hisrelationshipto Jerry andthe factthat Jerryhad indicatedan intention to protest his discharge,also violated Section8(a)(l) and(3) of the Act.SuperiorMicro Film Systems,Inc.,and/orWilfredW. Burgart and Jesse Guido, Partnersd/b/a B.G.ManagementCompany,2011NLRB 555 (1973).Iwould have so found,even without Keene's admission,because of the timing of the events herein and because noother conclusion is plausible.In reaching my conclusions herein, I have not relied onGeneral Counsel's contention that the Frosts were engagedin protected activity when they concertedly walked out onAugust16 because of the changes in the hours of work.Pursuant to the contract, the scheduling of the hours withina framework of 7 a.m. to 5 p.m. was within management'sprerogative.The walkout in protest thereof was a breach ofthe contractual no-strike agreementsOn the other hand, Ihave not concluded that Marce and Jerry Frost werelawfully discharged for breach of this no-strike provision.Apart from the evidence that Respondent was otherwisemotivated,Respondent condoned their breach of the no-strike clause by reemploying each of them,and by failingto take action against them or other employees whoparticipated in this work stoppage.American River Con-structors,163 NLRB551 (1967).Finally, I conclude that by referringto JerryFrost as an"agitator" or"instigator"in the course of the dischargeconversation,in the presence of the steward, an employee,and in the context ofJerryFrost'sactivitiesherein,Respondent impliedly threatened similar reprisals againstits employees,in violation of Section 8(a)(1) of the Act.Beyerl Chevrolet, Inc.,199 NLRB 121(1972).6Art.II of the agreement states:There shall be no stoppage of work,either by strike,jurisdictionaldispute, lockouts,boycotts,or otherwise,and no picketing by theUnion or its agents,during the life of this agreement,except for a433IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW,1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discharging Jerry Wayne Frost on September 11,1974, and thereafter refusing to reinstate him for engagingin union and protected concerted activities and by refusingto rehireMarce Frost on September 24, 1974, andthereafterbecause of JerryWayne Frost's union andprotected concerted activities, Respondent has engaged inunfair labor practices within the meaning of Section 8(a)(1)and (3) of the Act.4.By threatening employees with reprisals if theyengaged in union or protected concerted activities, Re-spondent has engaged in an unfair labor practice withinthe meaning of Section 8(a)(1) of the Act.5.The foregoing unfair labor practices affect com-merce within, the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (3) of theAct, I shall recommend that it be ordered to cease anddesist therefrom and to take certain affirmative actiondesigned to effectuate the policies of the Act.Ithaving been found that the Respondent unlawfullydischarged the above-named employees, and/or refused torehire or reinstate them, I shall recommend that it beordered to notify the Union that it has no objections totheir reemployment, to offer them full reinstatement, withbackpay computed on a quarterly basis, plus interest at 6percent per annum, as prescribed in F.W.WoolworthCompany,90 NLRB 289 (1950) andIsisPlumbing &Heating Co.,138 NLRB 716 (1962), from the date of thedischarge to the date reinstatement is offered.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:violation of this Agreement, and then only after all grievance procedurestipulated herein has been exhausted 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER?Respondent, Ram, Inc., Crossett, Arkansas, its officers,agents, successors, and assigns, shall:-1.Cease and desist from:(a)Discouraging activities on behalf of InternationalAssociation of Bridge, Structural and Ornamental IronWorkers, AFL-CIO, Local Union No. 710, or any otherunion, or other protected concerted activities, by discrimi-natorily discharging or refusing to rehire or reinstate itsemployees or by discriminating in any other manner withrespect to their hire or tenure of employment or any termor condition of employment.(b) Interfering with, restraining or coercing employees bythreatening them with reprisals if they engage in union orother protected concerted activities.(c) In any 'like or related manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer toMarce Frost and Jerry Wayne Frostimmediate and full reinstatement to their former jobs or, iftheir -former jobs no longer exist, to substantially equiva-lent positions, without loss of seniority or other rights andprivileges, and make them whole foranyloss of earningsthey may have suffered in the manner set forth in "TheRemedy" section of this Decision, and notify the Unionthat it has no objections to their reemployment.(b) Post at is plant and office in Crossett, Arkansas,copies of the notice marked "Appendix." 8 Copies of thenotice, on forms provided by the Regional Director forRegion 26, shall, after being duly signed by Respondent'sauthorized representative, be posted by the Respondentimmediately upon receipt thereof, and be maintained for60 consecutive days thereafter in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that the notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director, in writing, within 20days from the date of this Order, what steps theRespondent has taken to comply herewith.r In the event no exceptionsare filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelationsBoard, the findings,conclusions,and recommended Orderherein shall,as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes8 In the event that the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words of the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discriminateagainst any of our employees because they complainedto the union steward or business agent about workingconditions or about violations of the union contract orin order to discourage activities in support of Interna-tional Association of Bridge, Structural and Ornamen-tal Iron Workers, AFL-CIO, Local Union No. 710, orany other union.WE WILL NOT interfere with, restrain or coerceemployees by discharging or in any other mannerdisciplining them or by threatening to discharge ordiscipline them because they have complained to theunion steward or business agent or engaged in otherunion or protected concerted activities for the purposeof collective bargaining or other mutual aid orprotection.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof rights guaranteed to them by Section 7 of theNational Labor Relations Act.WE WILL offer Marce Frost andJerryWayne Frostimmediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice totheir seniority or other rights or privileges, and willmake each of them whole foranyloss of earnings theymay have suffered.WE WILL notify the Union that we have noobjections to the reemployment of Marce Frost andJerry Wayne Frost.RAM, INC.